Title: To James Madison from Henry Dearborn, 13 January 1808
From: Dearborn, Henry
To: Madison, James



Sir,
War Department January 13th: 1808

Presuming it will be proper to furnish the Court of Enquiry, no sitting, with such information as may be deposited in the public Offices, in relation to the charge against Genl: Wilkinson, viz. that of his having received a pension from the Spanish Government, while he held a Commission under the United States, I take the liberty of requesting a List of such persons, (as may be selected from the documents in the Department of State,) & as it may be proper to have before the Court to give testimony on the subject of enquiry.  I have the honor to be very respectfully, Sir. your Hum. Servt

H. Dearborn

